Citation Nr: 1810563	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, TX.


THE ISSUE

Entitlement to an increased rating for left ankle sprain with traumatic spurring (left ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1984 to December 1984 and from November 1986 to December 1987.  The Veteran also had service in the Army National Guard from December 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is currently with the RO in St. Paul, Minnesota.


FINDING OF FACT

In a June 2014 written statement, the Veteran withdrew his claim for an increased rating for his left ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to an increased rating for a left ankle disability have been met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204. 

In a June 2014 written statement, the Veteran withdrew his claim for an increased rating for his left ankle disability.  There remain no allegations of errors of fact or law for appellate consideration as it relates to these issues, and the claim is dismissed.


ORDER

The appeal for the issue of entitlement to an increased disability rating for a left ankle disability is dismissed.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


